SUPPLEMENT DATED MAY 11, 2011 TO PROSPECTUS DATED MAY 1, 2011 Prudential Variable Contract Account GI-2 WITH RESPECT TO AICPA GROUP VARIABLE UNIVERSAL LIFE for Members certificates effective on or after 01/01/2009 Effective immediately, the following chart replaces the existing chart of available unaffiliated investment options on page 10: Unaffiliated Funds / Portfolios Funds / Portfolios / Objectives Style/Type Advisers AllianceBernstein International Growth Portfolio1: Long-term growth of capital. International – Equity AllianceBernstein AllianceBernstein Real Estate Investment Portfolio1: Total return from long-term growth of capital and income. Sector AllianceBernstein Dreyfus VIF - International Equity Portfolio2: Capital growth. International – Equity Dreyfus DWS Dreman Small Mid Cap Value VIP3: Long-term capital appreciation. Multi-Cap Value Deutsche Lazard Retirement Emerging Markets Equity Portfolio4: Long-term capital appreciation. International – Equity Lazard T. Rowe Price Mid-Cap Growth Portfolio: Long-term capital appreciation. Mid-Cap Growth T. Rowe Price T. Rowe Price New America Growth Portfolio: Long-term capital growth. Multi-Cap Growth T. Rowe Price T. Rowe Price Personal Strategy Balanced Portfolio: Highest total return over time, consistent with an emphasis on both capital appreciation and income. Asset Allocation T. Rowe Price 1. Series I Shares 2. Initial Shares 3. Class A Shares 4. Service Shares Investment Advisers for Unaffiliated Funds / Portfolios · AllianceBernstein L.P. ("AllianceBernstein") · Dreyfus Corporation (“Dreyfus”) · Deutsche Investment Management Americas Inc. (“Deutsche”) · Lazard Asset Management LLC ("Lazard") · T. Rowe Price Associates, Inc. ("T. Rowe Price") AICPASUP105
